Citation Nr: 0928601	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for reactive arthritis with subluxation/dislocation 
of the fourth metatarsophalangeal joint, with hammertoe 
deformity of the second, third, and fifth toes of the left 
foot.

2.  Entitlement to an initial evaluation in excess of 10 
percent for reactive arthritis of the left wrist and hand.

3.  Entitlement to an initial evaluation in excess of 10 
percent for reactive arthritis of the right ankle and foot 
with second and third hammertoes, status post Achilles tendon 
repair with retained foreign body posterior calcaneus.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right ankle scar, status post Achilles tendon 
repair with retained foreign body posterior calcaneus.  

5.  Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to March 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

The appeal is remanded to the RO in San Diego, California.  


REMAND

In a September 2006 statement, the Veteran requested a 
videoconference hearing before the Board.  The RO 
subsequently scheduled the Veteran for this hearing on March 
20, 2009.  Prior to the hearing date, the Veteran filed a 
request to have the hearing postponed due to his employment.  
This request was granted by the Board in July 2009.   Under 
the circumstances herein, the case is remanded for the 
following action:

The RO must place the Veteran's name on 
the docket for a videoconference hearing 
at the RO before the Board, according to 
the date of his request for such a 
hearing.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




